DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William E. Ryan on 03/24/2022.
The application has been amended as follows: 
On claim 2, line 2 “a first rougher tool” has been replaced with –the first rougher tool”
On claim 5, line 2 “a first rougher tool” has been replaced with –the first rougher tool”.
On claim 21, line 14 “formed portions is formed” has been replaced with –formed--.
REASONS FOR ALLOWANCE
Claims 1-2, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Charlestworth US 2013/0149063 is the closest art of record.
In regards to claim 1, Charlesworth discloses as on Figure 2-6, a method of machining a bulb slot (refer to the round shape 32/34/36 as on Figures 6-7a,b) in a disc (3), the method comprising: roughing a slot (Figure 2) in the disc (3); roughing upper angle portions in the slot (on Figure 3, refer to angled surface of slot located at an upper portion); roughing lower angle 
However, Charlesworth fails to disclose an additional step wherein “the first rougher tool is tilted in a first orientation for the first tool path and the first rougher tool is tilted in a second orientation for the second tool path”; and a modification of the device of Charlesworth to have the missing limitations above would require a non-obvious structural modification of the method that would change the way that the device is intended to function.
In regards to claim 7, Charlesworth discloses as on Figure 2-6, a method of machining a bulb slot (refer to the round shape 32/34/36 as on Figures 6-7a,b) in a disc (3), the method comprising: roughing a slot (Figure 2) in the disc (3); roughing upper angle portions in the slot (on Figure 3, refer to angled surface of slot located at an upper portion); roughing lower angle portions in the slot (on Figure 3, refer to angled surface of slot located at a lower portion, closest to concave surface); roughing a bulb form (Figure 5) in the upper angle portions and the lower angle portions of the slot (see Figure 5); semi-finishing the bulb form (Figure 7(a)); and finishing the bulb form to form the bulb slot (Figure 7(b)).
However, Charlesworth fails to disclose that “the step of roughing upper angle portions in the slot is performed via a first rougher tool that is fed through the disc along a first and second tool path, wherein a first of the upper angle portions is formed via the first tool path 
In regards to claim 21, Charlesworth discloses as on Figure 2-6, a method of machining a bulb slot (refer to the round shape 32/34/36 as on Figures 6-7a,b) in a disc (3), the method comprising: roughing a slot (Figure 2) in the disc (3); roughing upper angle portions in the slot (on Figure 3, refer to angled surface of slot located at an upper portion); roughing lower angle portions in the slot (on Figure 3, refer to angled surface of slot located at a lower portion, closest to concave surface); roughing a bulb form (Figure 5) in the upper angle portions and the lower angle portions of the slot (see Figure 5); semi-finishing the bulb form (Figure 7(a)); and finishing the bulb form to form the bulb slot (Figure 7(b)); and wherein the step of roughing lower angle portions in the slot is performed via a first rougher tool that is fed through the disc along a first and second tool path, wherein a first of the lower angle portions is formed via the first tool path and a second of the lower angle portions is formed via the second tool path.
However, Charlesworth fails to disclose that in the first of the lower angle portion is formed by tilting the first rougher tool in the first orientation via the first tool path and that the second of the lower angle portion is formed by tilting the first rougher tool in a second orientation via the second tool path; and a modification of the device of Charlesworth to have the missing limitations above would require a non-obvious structural modification of the method that would change the way that the device is intended to function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722